Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 02/12/2021.
Claims 1-20 are pending.
Claims 1, 9 and 15 have been amended.

Response to Arguments
35 U.S.C. 103 Rejections
Applicant Arguments
Applicant argues that previous arts do not teach “the approved image representation of the approved avatar from the set of approved avatar images used to represent a user of the communication device instead of the image representation of the avatar; and causing display of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the image representation of the avatar.”
Applicant argues that Kawanaka does not appear to use an approved avatar as a replacement for another image representation. Applicant argues that friend avatar is used to represent a friend of a user (who has their own user avatar). The friend avatar is not an image representation of an avatar of the user.

Examiner’s Response
Applicant’s arguments see remarks, with respect to claims above have been fully considered not persuasive.
As to claim 1, Kawanaka does teach the image representation of one of the avatars from the approved avatar set of images used to represent the second user instead of the image representation of the second avatar, as recited in claim 1, see the image representation of avatars, as recited in paragraph [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar. For example, it can be set that the user avatar is approved to perform the operation item “Transaction” but the friend avatar may not be approved to perform the operation”, here, Kawanake teaches avatars from access list used to represent the second user. 
Also, Kawanaka teaches wherein the image representation of the avatar is not used and is not displayed (See at least ¶ [0111], “that a stock-out product is not displayed can be reflected in the copy space”; and ¶ [0117], “When the copy space of the facility is displayed on the display device connected to the friend’s client system, the friend avatar of the user avatar may also be displayed with the copy space …the approved operation items and the disapproved operation items in the access right list”),

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devine et al. (hereinafter referred to as Devine) (U.S. Pub. No. 2012/0064971A1), in view of PRICE et al. (hereinafter referred to as Price) (U.S. Pub. No. 2013/0344942A1), and in view of Kawanaka (U.S. Pub. No. 2009/0138943A1).
As to claims 1 and 15, Devine teaches an electronic device comprising: a processor; and memory coupled to the processor, the memory including instructions, or one non-transitory machine-readable medium including communication instructions (See at least ¶ [0038] also FIG.1, “For example, electronic devices 112, 114, 116 and 118 can be the same or different types of devices (e.g., cellular telephones and portable media players”, and ¶ [0133], “the computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion“), that, when executed by the processor, cause the processor to: identify a communication device that is within a proximity threshold, wherein the communication device is associated with an avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”).
Although Devine teaches the substantial features of applicant’s claimed invention, Devine fails to expressly teach wherein receive a hash associated with the avatar; determine whether the received hash matches one of plurality of stored hashes for a user of the electronic device, the received hash corresponding to an image representation of the avatar, and the plurality of stored hashes corresponding to a set of approved avatar images; responsive to a determination that the received hash does not match any of the plurality of stored hashes, provide an approved image representation of an approved avatar wherein the image representation of the avatar is not used and is not displayed; and causing display of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the image representation of the avatar.
In analogous teaching, Price exemplifies this wherein Price teaches wherein receive a hash associated with the avatar (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”); determine whether the received hash matches one of plurality of stored hashes for a user of the electronic device (See at least ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”), the received hash corresponding to an image representation of the avatar, and the plurality of stored hashes corresponding to a set of approved avatar images; responsive to a determination that the received hash does not match any of the plurality of stored hashes (See at least See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”;  ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory. The memory may not be installed if the generated and accepted hash values do not match" Here, avatar list is the approved avatar set, and avatar hash shows if an avatar hash matches a hash).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been (See Price: ABSRACT).
Although Devine and Price teach the substantial features of applicant’s claimed invention, Devine and Price fail to expressly teach wherein provide an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent a user of the communication device instead of the image representation of the avatar, and wherein the image representation of the avatar is not used and is not displayed; and causing display of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the image representation of the avatar.
In analogous teaching Kawanaka exemplifies this wherein Kawanaka teaches  wherein provide an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent a user of the communication device (See at least ¶ [0001], “users can carry out various transactions including those for provided goods or service through cartoon representations of themselves called avatars”) instead of the image representation of the avatar (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar . whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted(determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar(second avatar)”; wherein the image representation of the avatar is not used and is not displayed (See at least ¶ [0111], “that a stock-out product is not displayed can be reflected in the copy space”; and ¶ [0117], “When the copy space of the facility is displayed on the display device connected to the friend’s client system, the friend avatar of the user avatar may also be displayed with the copy space …the approved operation items and the disapproved operation items in the access right list”); and causing display of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the image representation of the avatar (See as recited in ¶ [0076], “Depending on the kind of avatar, i.e., depending on whether is a user avatar…a friend avatar (to be described below) of the user avatar…the user avatar (and its friend avatar) can be limited or not allowed to perform the script operation”, ¶ [0085], “an avatar(e.g., a user avatar and its friend avatar) admitted by the user requesting to create the copy space”.. and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar(second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of approved avatar lists.  One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

As to claim 2, Devine, Price and Kawanaka teach the electronic device of claim 1. Devine further teaches wherein the electronic device comprises a network server (See at least ¶ [0015], “a larger portable device or a fixed device (e.g., a desktop computer or a server) can generate content that is transmitted to the different devices”; and ¶ [0130], “communication circuity 1812 can be operative to communicate with other devices or with one or more servers using any suitable communications protocol”).

As to claim 3, Devine, Price and Kawanaka teach the electronic device of claim 1. Devine further teaches wherein the processor is further caused to identify that a second communication device is within the proximity threshold, the second communication device associated with a second avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”). Price further teaches second avatar associated with a second hash and wherein the processor is further caused to determine whether the second hash matches any of the plurality of stored hashes corresponding to the approved avatar set of images (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Kawanaka, transaction method in 3D virtual space, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 4, Devine, Price and Kawanaka teach the electronic device of claim 1. Price further teaches wherein when the second hash matches one of the plurality of stored hashes, the processor is further to cause an image representation of the second avatar to be displayed (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17…When the patron 20 establishes a communication session with the EGM 10d, the picture of the brown dog can be shown on a display of the EGM 10d”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Kawanaka, transaction method in 3D virtual space, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 5, Devine, Price and Kawanaka teach the electronic device of claim 1. Devine further teaches wherein the proximity threshold is associated with a proximity of one or more of a network access point or the communication device (See at least ¶ [0077], “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”);, and the proximity is associated with a wireless connection range associated with one or more of the network access point or the communication device (See at least ¶ [0079], “the electronic device can monitor a proximity sensor or an ambient light sensor to determine whether the device is exposed to an environment, or confined in a closed space”).

As to claim 6, Devine, Price and Kawanaka teach the electronic device of claim 1. Kawanaka further teaches wherein the electronic device further comprises a display configured to display the approved image representation of the approved avatar from the set of approved avatar images in response to the processor causing the display of the approved image representation of the approved avatar from the set of approved avatar images (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of approved avatar lists.  One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

As to claim 7, Devine, Price and Kawanaka teach the electronic device of claim 1. Devine further teaches wherein the processor is further caused to initiate a session exchange with the communication device in response to identifying that the communication device is within the proximity threshold (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”).

As to claim 8, Devine, Price and Kawanaka teach the electronic device of claim 1. Kawanaka further teaches wherein the processor is further caused to determine whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to see unapproved avatars (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of approved avatars. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

As to claim 9, Devine teaches a method performed by a processor of an electronic device, the method comprising: using the processor (See at least ¶ [0038] also FIG.1, “For example, electronic devices 112, 114, 116 and 118 can be the same or different types of devices (e.g., cellular telephones and portable media players”, and ¶ [0133], “the computer readable medium can also be distributed over network-coupled computer systems so that the computer readable code is stored and executed in a distributed fashion“), identifying a communication device that is within a proximity threshold, wherein the communication device is associated with an avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”).
Although Devine teaches the substantial features of applicant’s claimed invention, Devine fails to expressly teach wherein receiving a hash associated with the avatar; determining, using the processor,  whether the received hash matches one of plurality of stored hashes for a user of the electronic device, wherein the image representation of the avatar is not used and is not displayed; and causing display of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the image representation of the avatar.
In analogous teaching, Price exemplifies this wherein Price teaches wherein receiving a hash associated with the avatar (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”); determining, using the processor, whether the received hash matches one of plurality of stored hashes for a user of the electronic device (See at least ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”), the received hash corresponding to an image representation of the avatar, and the plurality of stored hashes corresponding to a set of approved avatar images; responsive to a determination that the received hash does not match any of the plurality of stored hashes (See at least See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”;  ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory. The memory may not be installed if the generated and accepted hash values do not match" Here, avatar list is the approved avatar set, and avatar hash shows if an avatar hash matches a hash).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure (See Price: ABSRACT).
Although Devine and Price teach the substantial features of applicant’s claimed invention, Devine and Price fail to expressly teach wherein providing an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent a user of the communication device instead of the image representation of the avatar, and wherein the image representation of the avatar is not used and is not displayed; and causing display of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the image representation of the avatar.
In analogous teaching Kawanaka exemplifies this wherein Kawanaka teaches  wherein providing an approved image representation of an approved avatar from the set of approved avatar images for display at the electronic device, the approved image representation of the approved avatar from the set of approved avatar images used to represent a user of the communication device (See at least ¶ [0001], “users can carry out various transactions including those for provided goods or service through cartoon representations of themselves called avatars”) instead of the image representation of the avatar (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar . whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted(determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar(second avatar)”), wherein the image representation of the avatar is not used and is not displayed (See at least ¶ [0111], “that a stock-out product is not displayed can be reflected in the copy space”; and ¶ [0117], “When the copy space of the facility is displayed on the display device connected to the friend’s client system, the friend avatar of the user avatar may also be displayed with the copy space …the approved operation items and the disapproved operation items in the access right list”); and causing display of the approved image representation of the approved avatar from the set of approved avatar images to represent the user of the communication device while prohibiting display of the image representation of the avatar ((See as recited in ¶ [0076], “Depending on the kind of avatar, i.e., depending on whether is a user avatar…a friend avatar (to be described below) of the user avatar…the user avatar (and its friend avatar) can be limited or not allowed to perform the script operation”, ¶ [0085], “an avatar(e.g., a user avatar and its friend avatar) admitted by the user requesting to create the copy space”. and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar(second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of approved avatars. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

As to claim 10, Devine, Price and Kawanaka teach the method of claim 9. Devine further teaches wherein identifying that a second communication device is within the proximity threshold, the second communication device associated with a second avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”). Price further teaches second avatar associated with a second hash and determining whether the second hash matches any of the plurality of stored hashes corresponding to the approved avatar set of images (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Kawanaka, transaction method in 3D virtual space, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 11, Devine, Price and Kawanaka teach the method of claim 10. Price further teaches wherein when the second hash matches one of the plurality of stored hashes, further comprising providing an image representation of the second avatar for display at the electronic device (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17…When the patron 20 establishes a communication session with the EGM 10d, the picture of the brown dog can be shown on a display of the EGM 10d”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Kawanaka, transaction method in 3D virtual space, for a system to comparing the hash value of the avatar with the stored hash values. One (See Price: ABSRACT).

As to claim 12, Devine, Price and Kawanaka teach the method of claim 9. Devine further teaches wherein the proximity threshold is associated with a proximity of one or more of a network access point or the communication device (See at least ¶ [0077], “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”);, and the proximity is associated with a wireless connection range associated with one or more of the network access point or the communication device (See at least ¶ [0079], “the electronic device can monitor a proximity sensor or an ambient light sensor to determine whether the device is exposed to an environment, or confined in a closed space”).

As to claim 13, Devine, Price and Kawanaka teach the method of claim 9. Devine further teaches wherein comprising initiating a session exchange with the communication device in response to identifying that the communication device is within the proximity threshold (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”).

As to claim 14, Devine, Price and Kawanaka teach the method of claim 9. Price further teaches wherein comprising determining whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to see unapproved avatars (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of approved avatars. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

As to claim 16, Devine, Price and Kawanaka teach the at least one machine-readable medium of claim 15. Devine further teaches wherein the instructions further cause the processor to identify that a second communication device is within the proximity threshold, the second communication device associated with a second avatar (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”; ¶ [0098], “For example, the virtual content can include an avatar representing the user of the device in the device environment (e.g., in a first person game)”; and ¶ [0099], “in some embodiments, the application operating on the device can include one or more avatars available  to display to represent other devices”). Price further teaches second avatar associated with a second hash and wherein the processor is further caused to determine whether the second hash matches any of the plurality of stored hashes corresponding to the approved avatar set of images (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Kawanaka, transaction method in 3D virtual space, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 17, Devine, Price and Kawanaka teach the at least one machine-readable medium of claim 15. Price further teaches wherein when the second hash matches one of the plurality of stored hashes, the instructions further cause the processor to provide an image representation of the second avatar for display at the electronic device (See at least ¶ [0026], “the unique content can be avatar that is chosen from a list of pictures on the portable device 17…When the patron 20 establishes a communication session with the EGM 10d, the picture of the brown dog can be shown on a display of the EGM 10d”; and ¶ [0066], “a unique identifier, such as a hash value, can be generated on the contents of the memory and then compared to an accepted hash value for the contents of the memory”).
Thus, given the teaching of Price, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Price, the system being configured to establish a secure communication session, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to each device, and Kawanaka, transaction method in 3D virtual space, for a system to comparing the hash value of the avatar with the stored hash values. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system to secure safe communication session (See Price: ABSRACT).

As to claim 18, Devine, Price and Kawanaka teach the at least one machine-readable medium of claim 15. Devine further teaches wherein the proximity threshold is associated with a proximity of one or more of a network access point or the communication device (See at least ¶ [0077], “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”);, and the proximity is associated with a wireless connection range associated with one or more of the network access point or the communication device (See at least ¶ [0079], “the electronic device can monitor a proximity sensor or an ambient light sensor to determine whether the device is exposed to an environment, or confined in a closed space”).

As to claim 19, Devine, Price and Kawanaka teach the at least one machine-readable medium of claim 15. Devine further teaches wherein the instructions further cause the processor to initiate a session exchange with the communication device in response to identifying that the communication device is within the proximity threshold (See at least ¶ [0077] , “For example, the electronic device can determine that a new communications network(e.g., a new WiFi network) was disclosed, that location information was received(e.g., information from GPS circuitry, or location derived from cellular tower triangulation), values of one or more proximity or infrared sensors match particular threshold”).

As to claim 20, Devine, Price and Kawanaka teach the at least one machine-readable medium of claim 15. Kawanaka further teaches wherein the instructions further cause the processor to determine whether the received hash matches one of the plurality of stored hashes for the user of the electronic device in response to a determination that the user of the electronic device has opted not to see unapproved avatars (See at least ¶ [0045], “response to receiving a second user request from another client system to permit a third avatar. whether the third avatar can enter the copy space according to the access right list (determine whether it is in approved avatar set)”; ¶ [0085], “there are only the avatars approved in the access right list (here, the approved avatar set is mentioned). The avatars approved in the access right list may be an avatar(s) admitted (determined) by the administrator operating the facility, and an avatar(s) (e.g., a user avatar and its friend avatar) admitted by the user requesting”; and ¶ [0117], “the approved operation items and the disapproved operation items in the access right list can vary between the user avatar and the friend avatar (second avatar)”).
Thus, given the teaching of Kawanaka, it would be obvious to one of the ordinary skills person in the art to combine the teaching of Kawanaka, transaction method in 3D virtual space, into Devine, the devices for comparing the captured representations to determine a perspective of the tag corresponding to communication device, and Price, the method of using avatar as security measure of mobile device, for a method of approved avatars. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to implement approved avatars (See Kawanaka: ABSRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





John Fan
/J.F/Examiner, Art Unit 2454     
06/04/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454